Citation Nr: 0816647	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for Graves Disease 
(claimed as hyperthyroidism).

3.  Entitlement to service connection for spinal stenosis.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for brittle teeth, to 
include as due to radiation treatment.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims.  The veteran subsequently requested that 
his claims file be transferred to the St. Louis, Missouri RO.

The veteran filed his original claims in March 2003.  In 
addition to the claims specified above, the January 2004 
rating decision also denied entitlement to service connection 
for bilateral hearing loss and tinnitus.  The veteran 
included these issues in his notice of disagreement with the 
above claims in February 2004 and subsequently perfected his 
appeal in November 2004.  A rating decision dated in July 
2007, later granted the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
In view of the foregoing, these issues have been resolved and 
are not before the Board.  See generally Grantham v. Brown, 
114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

In a statement received in February 2008, the veteran 
withdrew all prior requests for RO and Board hearings.  See 
38 C.F.R. § 20.704(d) (2007).


The Board also notes the veteran submitted additional 
evidence through his representative in March 2008, with the 
corresponding waiver of agency of original jurisdiction 
consideration.

In a statement dated in April 2003, the veteran requested 
that the issues of "dry coughing" and a left eyelid growth 
be added to his claims.  It does not appear that the RO 
considered this request.  These issues are REFERRED back to 
the RO for appropriate action.  Further, it appears that the 
veteran's claim for service connection for brittle teeth/loss 
of teeth may, in fact, be a claim for benefits under 
38 U.S.C.A. § 1151 based upon postservice treatment at a VA 
medical facility.  If the veteran is claiming this disability 
due to fault on the part of VA due to medical treatment, or 
due to an event not reasonably foreseeable, he should clarify 
this matter with the RO.

The issue of entitlement to service connection for non-
Hodgkin's lymphoma, to include as due to ionizing radiation 
exposure, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any further action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the evidence does not support a 
finding that Graves Disease (claimed as hyperthyroidism) is 
the result of a disease or injury in service.

2.  The preponderance of the evidence does not support a 
finding that spinal stenosis is result of a disease or injury 
in service.

3.  The preponderance of the evidence does not support a 
finding that a skin condition is the result of a disease or 
injury in service.

4.  The preponderance of the evidence does not support a 
finding that hemorrhoids are the result of a disease or 
injury in service; nor does the record contain a current 
diagnosis of hemorrhoids.

5.  The evidence of record does not contain a diagnosis of 
brittle teeth.


CONCLUSIONS OF LAW

1.  Graves Disease (claimed as hyperthyroidism) was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  Spinal stenosis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A skin condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Hemorrhoids were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Brittle teeth were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met the statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  

In a case such as this, where the veteran's service medical 
and personnel records are unavailable (a formal VA finding 
indicated the veteran's service records were most likely 
burned in the fire at the National Personnel Records Center 
(NPRC) in 1973), the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out, 
however, the O'Hare precedent does not raise a presumption 
that the missing medical records would, if they still 
existed, necessarily support the veteran's claims.  Case law 
does not establish a heightened "benefit of the doubt," only 
a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claims, and to explain its decision when the 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does 
not lower the legal standard for proving claims for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

Prior to initial adjudication of the veteran's claims, 
letters dated in April 2003 addressed the duty to notify 
provisions for the first three elements.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  These letters however, failed to provide 
notice of the fourth element, viz., that the claimant should 
provide any evidence relevant to the claims in his possession 
to VA.  See Pelegrini II, supra.  Failure to provide pre-
adjudicative notice of any of the four elements is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the 


claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The April 2003 letters informed the veteran that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claims.  See Pelegrini II, at 120-21.  Accordingly, 
the Board concludes that the failure to provide full VCAA 
compliant notice was harmless.  The Board may proceed with 
consideration of the claims on the merits.  See Sanders, 
supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  Though the veteran did submit an 
authorization and consent form to contact Dr. Diamond, (the 
veteran has stated that he received treatment in 1963 or 1964 
for his hemorrhoids) he also stated that Dr. Diamond was 
probably deceased, as he was 55 or 60 years old when he 
treated the veteran.  In April 2006, the veteran submitted a 
statement indicating that he had no further evidence to 
submit in support of his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the veteran's claims of entitlement to service 
connection for Graves Disease, spinal stenosis and a skin 
condition, the Board concludes that examinations are not 
needed in this case because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of lay statements, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claims because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that medical opinions would aid in substantiating 
the veteran's claims since they could not provide evidence of 
a past event.

Regarding the veteran's claims of entitlement to service 
connection for hemorrhoids and brittle teeth, the veteran's 
VA treatment records do not reflect treatment for hemorrhoids 
or brittle teeth.  There is no indication that the veteran 
has either of these disabilities.  As these treatment records 
are thorough and the veteran has stated that he receives all 
his medical treatment at the VA Medical Center (VAMC), the 
Board finds that the preponderance of the medical evidence is 
against current diagnoses of hemorrhoids and brittle teeth.  
Examinations are not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from Graves 
Disease, spinal stenosis, a skin condition, hemorrhoids and 
brittle teeth that are the result of his time in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of current 
disabilities; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of the 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disabilities.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board concedes that the veteran has been diagnosed with 
Graves Disease (or hyperthyroidism), spinal stenosis and a 
variety of skin conditions, thus satisfying element (1) of 
Hickson.

As noted above, VA issued formal findings in December 2003 
and August 2007, that determined the veteran's service 
medical records were unavailable for review.  All efforts to 
obtain the needed information have been exhausted and further 
attempts to obtain these records were deemed futile.  By 
virtue of this finding, element (2) of Hickson cannot be 
satisfied.  Therefore, the Board will turn to the question of 
chronicity and continuity of symptomatology of the 
aforementioned conditions.  See 38 C.F.R. § 3.303(b) (2007).

The veteran was initially diagnosed with hyperthyroidism, 
spinal stenosis and various skin conditions in the late 1980s 
and early 1990s.  With regard to the decades-long evidentiary 
gap in this case between active service and the earliest 
complaints and diagnoses of hyperthyroidism, spinal stenosis 
and skin conditions, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claims that the veteran had an injury in service which 
resulted in chronic disabilities or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for over 30 years between 
the period of active duty and the medical reports dated in 
the late 1980s and early 1990s, is itself evidence which 
tends to show that hyperthyroidism, spinal stenosis and skin 
conditions did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003). 

The record contains VAMC treatment records for these three 
conditions, detailing the veteran's complaints and progress.  
There are no contentions, either by the veteran or by medical 
personnel, that the veteran's Graves Disease and/or skin 
condition are related to a disease or injury in service.  The 
only evidence in support of the veteran's claims that his 
Graves Disease and skin condition are related to service is 
lay statements.  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his current disabilities 
and what he remembers from service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorders because he 
does not have the requisite medical knowledge or training.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

Regarding the veteran's claim of entitlement to service 
connection for spinal stenosis, a VAMC treatment record in 
March 1996 detailed allegations of low back pain in September 
1995, which were mostly resolved.  The examiner noted a 
"history of back trauma from repeated jumps from parked 
aircraft to concrete during his time in the United States Air 
Force."  See VAMC treatment record, March 11, 1996.  While 
this appears to qualify as a medical nexus statement in 
support of the veteran's claim, the Board does not find this 
statement persuasive.  In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  It is clear that the examiner was 
merely repeating history provided by the veteran.  For 
example, there is no evidence of any complaints of or 
treatment for back pain for more than 30 years after the 
veteran's discharge from service.  In fact, the veteran 
himself specifically denied any specific trauma to his back.  
See VAMC treatment record, July 27, 1992.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  As indicated above, the examiner's March 
1996 statement is clearly not supported by the evidence of 
record, nor did the examiner review the veteran's claims 
file.

Indeed, the only remaining evidence in support of the 
veteran's claim of entitlement to service connection for 
spinal stenosis is his own lay statements.  As noted above, 
the veteran is not competent to render an opinion as to the 
nature and etiology of his current spinal stenosis.  See 
Layno, supra.

While the Board recognizes the absence of the veteran's 
service medical records, the veteran has failed to establish 
continuity of symptomatology of his current Graves Disease, 
spinal stenosis and skin condition since he was discharged 
from service.  As the first evidence of these diagnoses is 
more than 30 years after the veteran's discharge from service 
and no credible medical nexus exists between the veteran's 
current disabilities and service, the claims must fail.  See 
Hickson, supra.

Regarding the veteran's claims of entitlement to service 
connection for hemorrhoids and brittle teeth, the Board notes 
that VAMC treatment records note a history of 
hemorrhoidectomies in 1953 and 1962 and a diagnosis of 
periodontal disease and gingivitis in February 2003.  There 
is no indication that the veteran currently suffers from 
hemorrhoids or brittle teeth.  In order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In the absence of diagnosed hemorrhoids and brittle 
teeth, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that Graves Disease, 
spinal stenosis, a skin condition, hemorrhoids and brittle 
teeth are related to service.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for Graves Disease (claimed 
as hyperthyroidism) is denied.

Entitlement to service connection for spinal stenosis is 
denied.

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for brittle teeth, to 
include as due to radiation treatment, is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claim of entitlement to service connection for non-Hodgkin's 
lymphoma, to include as due to ionizing radiation.

The veteran has alleged that during the time he was stationed 
at Nellis Air Force Base from 1952 to 1956, he was required 
to observe nuclear testing.  While the Board acknowledges the 
formal VA finding that the veteran's service medical and 
personnel records are unavailable due to the NPRC fire in 
1973, the RO has not made a request to the U.S. Army and 
Joint Services Records Research Center (JSRRC) in an attempt 
to verify the veteran's claimed in-service radiation 
exposure.  The Board agrees with the veteran's representative 
that further efforts must be made to contact JSRRC with 
respect to the claimed radiation exposure.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact JSRRC in 
an attempt to obtain information as to 
the veteran's claimed radiation 
exposure as part of the 3592nd Flight 
Line Maintenance Squadron at Nellis Air 
Force Base.  The veteran contends that 
he was exposed to nuclear testing on 
more than one occasion.  As such, JSRRC 
should research the dates of the 
nuclear testing performed from 1952 to 
1956 to determine whether the veteran's 
unit participated in such testing.  Any 
records so obtained should be 
associated with the veteran's claims 
file.

2.  After undertaking any additional 
development which it deems to be 
necessary based on the then state of the 
record, the RO/AMC should readjudicate 
the veteran's claim of entitlement to 
service connection for non-Hodgkin's 
lymphoma, to include as due to ionizing 
radiation.  If the benefit sought on 
appeal remains denied, the RO/AMC should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


